DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
	On page 1, 1st line, the phrase “priority to” should read -- benefit of -- in referring to a provisional application.
	The Specification is objected to because of the blanks on page 3, paragraph 0014 and page 4, paragraph 0027.
	On page 3, paragraph 0011, 5th paragraph, the term “interbreeding” is unclear given the term is used in the instant art to refer to crossing different plant species. It is unclear if the term is supposed to be “inbreeding” to denote selfing and selecting subsequent generations to fix traits. Further it is unclear if the designation ‘DRG2’ refers to the cross discussed in paragraph 0013 or a different plant as suggested in paragraph 0011.
	Tables 1 and 2 are objected to because the 2nd, 3rd, and 4th columns are unlabeled and it is unclear what the information to each column is directed to.
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities:  “The Cannabis” should read -- A Cannabis -- because it is depends from claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “Use” is neither a process, a machine, a manufacture, nor a composition of matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  If the Cannabis plant designated ‘DRG2’ is reproduceable from seed, a deposit of 650 seeds of each of the claimed embodiments is considered sufficient to ensure public availability. If not then a tissue culture capable of reproducing the Cannabis plant designated ‘DRG2’ would be required to enable the claimed invention. The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that Applicant intends to deposit the plant but there is no indication in the specification as to under what conditions the deposit will be/ has been made nor as to the public availability of the deposited material.
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a seed from Cannabis plant designated ‘DRG2’, a plant grown from the seed, a use of said plant, a part of said plant and a clonal descendent of said plant.
	Applicant describes crossing seed parent '06 Santa Cruz 'Blue Dream' with pollen parent 'Pre '88 DRG Skunk OG on page 3, paragraph 0013. Applicant describes the new variety being asexually propagated since 2007 (the instant Application’s filing date is 8 July 2020). Applicant further states that a stable seed line of the new variety has also been developed by successive generations of “interbreeding” and selection to correspond to the phenotypic characteristics described (page 3, paragraph 0011).
	Applicant has not made any deposit of biological material as of this Office action. Applicant describes characteristics of Cannabis plant designated ‘DRG2’ collected from asexual reproduction of the “original selection” (pages 9-12 of the Specification), but Applicant does not appear to describe any distinguishing characteristics of a plant grown from a stable seed line or a plant grown from a seed produced by a plant grown from a yet to be deposited seed. The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it is unclear what the seed is that is to be deposited. The Specification teaches that Cannabis plant designated ‘DRG2’ is predictably reproduced asexually, but does not teach any characteristics of a plant grown from seed. Further, it is unclear if the seed produces Cannabis plant designated ‘DRG2’ or is a seed produced by Cannabis plant designated ‘DRG2’. Hence, the metes and bounds of the claims are unclear.
	Claims 3 and 4 are indefinite because the reference “set forth in Table 1 and Table 2” fails to set forth the metes and bounds of the claimed invention. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).
	Claim 4 is indefinite because it is unclear what the metes and bounds of the “Use of the plant of claim 2” are.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwabe et al (7 June 2019, Journal of Cannabis Research 1:3, 16 pages, on-line).
	Instant claim 2 is directed to “a descendant” of a plant grown from the seed of claim 1. The Specification does not limit the filial generation of such a descendant nor how such a descendant is produced.
	Schwabe et al teach the seed parent ‘Blue Dream’ of Cannabis plant designated ‘DRG2’ in Table 1 on page 4 of 16, and throughout the entire document.
	Schwabe et al does not teach Cannabis plant designated ‘DRG2’.
	The claim would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim(s) to produce descendants of ‘Blue Dream’ and that by back crossing Cannabis plant designated ‘DRG2’ to either parental line one would produce a descendant indistinguishable from the parental line especially ‘Blue Dream’ which would share it’s cytoplasmic genetics with Cannabis plant designated ‘DRG2’ from which it was derived. Given the high level of skill in the instant art, one of ordinary skill in the art would have had a reasonable expectation of success.
Conclusion
No claims are allowed.
Claims 1 and 3-6 appear to be free of the prior art which does not teach crossing seed parent '06 Santa Cruz 'Blue Dream' with pollen parent 'Pre '88 DRG Skunk OG.
See the attached Request for Information under 37 C.F.R. 1.105 attached hereto.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663

ATTACHMENT TO THE OFFICE ACTION
Request for Information under 37 CFR § 1.105

1.		Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.	This request is being made for the following reasons:
Applicant is claiming a seed of Cannabis plant designated ‘DRG2’, but the instant specification fails to provide sufficient parental line information and breeding information.  The requested information is required to make a meaningful and complete search of the prior art and to determine to what the claims are directed.
3.	In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of Cannabis plant designated ‘DRG2’.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) Information pertaining to the homozygosity or heterozygosity of the seed parent '06 Santa Cruz 'Blue Dream' and pollen parent 'Pre '88 DRG Skunk OG as well as the Cannabis plant designated ‘DRG2’ should be set forth.
d)  Are there any patent applications or patents in which siblings or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the siblings or parents.
	Has there been any prior sale or public availability of Cannabis plant designated ‘DRG2’ and what were the dates.
4.	If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
5.		In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
6.	The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
7.	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
8.	This requirement is an attachment to the enclosed Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for the reply to this requirement coincides with the time period for the reply to the enclosed Office Action. 

/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663